      Case 1:18-cv-00249-DMT-CRH Document 84 Filed 09/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Raymond and Tracie Hogrefe,             )
                                        )
                Plaintiffs,             )
                                        )  ORDER
        vs.                             )
                                        )
Jeffrey, Inc. d/b/a North Shore Inn and )
Suites, Garrison Lumber, Inc.; J M      )
Contracting, LLC, Arlo Weishaar and     )
 Velma Weishaar d/b/a Weishaar          )
Concrete Construction, Rod Baker        )
Construction, Baker Construction, LLC   )
 d/b/a Baker Construction and Farroh    )  Case 1:18-cv-249
Roof Truss Co.,                         )
                                        )
                Defendants.             )
_______________________________________________________________________________

       The court shall hold a status conference in the above-entitled action on September 11, 2020,

at 9:00 a.m. by telephone. To participate in the status conference, the parties should dial (877) 810-

9415 and enter access code 8992591.

       IT IS SO ORDERED.

       Dated this 9th day of September, 2020.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
